Case 2:21-cv-04775-MWF-SK Document 18 Filed 08/10/21 Page 1 of 4 Page ID #:149


                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA
                                                                           JS-6
                           CIVIL MINUTES—GENERAL

 Case No. CV 21-4775-MWF (SKx)               Date: August 10, 2021
 Title:   Diego Pacheco v. Split-T Management, LLC, et al.
 Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

           Deputy Clerk:                          Court Reporter:
           Rita Sanchez                           Not Reported

           Attorneys Present for Plaintiff:       Attorneys Present for Defendant:
           None Present                           None Present

 Proceedings (In Chambers): ORDER RE: MOTION TO DISMISS OR IN THE
                            ALTERNATIVE, MOTION TO TRANSFER
                            VENUE [6]; MOTION TO REMAND CASE TO
                            LOS ANGELES SUPERIOR COURT [8]

       Before the Court are two motions:

       The first is Defendant Split-T Management, LLC’s (“Split-T”) Motion to
 Dismiss, or in the Alternative, to Motion to Transfer Venue (the “MTD”), filed on
 June 21, 2021. (Docket No. 6). Plaintiff Diego Pacheco filed an opposition (the
 “MTD Opp.”) on July 19, 2021. (Docket No. 13). Split-T filed a reply (the “MTD
 Reply”) on July 26, 2021. (Docket No. 15).

        The second is Plaintiff’s Motion to Remand Case to Los Angeles Superior
 Court (the “Remand Motion”), filed on July 8, 2021. (Docket No. 8). Split-T filed
 an opposition (the “Remand Opp.”) on July 19, 2021. (Docket No. 12). Plaintiff
 filed a reply (the “Remand Reply”) on July 20, 2021. (Docket No. 14).

       The Court has read and considered the papers filed in connection with the
 Motion and held a telephonic hearing on August 9, 2021, pursuant to General
 Order 21-08 arising from the COVID-19 pandemic.

        For the reasons that follow, the Remand Motion is GRANTED. Split-T has
 failed to meet its heavy burden of showing that the amount in controversy is
 satisfied here. The MTD is thus DENIED as moot.


 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              1
Case 2:21-cv-04775-MWF-SK Document 18 Filed 08/10/21 Page 2 of 4 Page ID #:150


                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL

 Case No. CV 21-4775-MWF (SKx)                Date: August 10, 2021
 Title:    Diego Pacheco v. Split-T Management, LLC, et al.
 I.     BACKGROUND

       On June 11, 2021, Defendant Split-T Management, LLC removed this action
 from Los Angeles County Superior Court, attempting to invoke this Court’s
 diversity jurisdiction pursuant to 28 U.S.C. § 1332. (See Notice of Removal
 (“NoR”) ¶ 8 (Docket No. 1)).

       Plaintiff is a twenty-year-old boxer and citizen of California. (Complaint ¶ 8
 (Docket No. 1-1)). Split-T operates a boxer management business and is a citizen
 of Delaware and New York. (Id. ¶ 9).

        On or about July 17, 2018, Plaintiff and Split-T entered into a “Boxer-
 Manager Agreement” (the “Agreement”) while Plaintiff was a minor. (Id. ¶¶ 13,
 18). Since executing the Agreement, Plaintiff has participated in three boxing
 events (“bouts”) managed by Split-T in California: one in Inglewood on April 26,
 2019, one in Carson on September 14, 2019, and one in Los Angeles on November
 9, 2019. (Id. ¶¶ 19, 20). The Complaint alleges that the Agreement is invalid and
 unenforceable because Split-T failed to (1) obtain the approval of a California
 court to contract with a minor to render services as a sport participant, (2) register
 to transact business in California, and (3) obtain a boxer manager’s license. (Id. ¶¶
 23-36).

       Plaintiff alleges two state law claims: (1) rescission of contract; and (2)
 declaratory relief. (Id. ¶¶ 50-61). Plaintiff seeks a judicial determination that the
 Agreement is unlawful, void, and unenforceable. (Id. ¶ 61).

 II.   LEGAL STANDARD

        Jurisdiction under § 1332 requires that the amount in controversy exceed
 $75,000 and that the parties meet the complete diversity rule. 28 U.S.C. § 1332(a);
 Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 829 (1989). “[W]hen a
 complaint filed in state court alleges on its face an amount in controversy sufficient
 to meet the federal jurisdictional threshold, such requirement is presumptively
 satisfied unless it appears to a ‘legal certainty’ that the plaintiff cannot actually
 recover that amount.” Guglielmino v. McKee Foods Corp., 506 F.3d 696, 699 (9th
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              2
Case 2:21-cv-04775-MWF-SK Document 18 Filed 08/10/21 Page 3 of 4 Page ID #:151


                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL

 Case No. CV 21-4775-MWF (SKx)                        Date: August 10, 2021
 Title:       Diego Pacheco v. Split-T Management, LLC, et al.
 Cir. 2007) (citation omitted). In addition, “where it is unclear or ambiguous from
 the face of a state-court complaint whether the requisite amount in controversy is
 pled[,]” “[t]he removing defendant bears the burden of establishing, by a
 preponderance of the evidence, that the amount in controversy exceeds the
 jurisdictional amount.” Id. (citations omitted). “Federal jurisdiction must be
 rejected if there is any doubt as to the right of removal in the first instance.” Acad.
 of Country Music v. Cont’l Cas. Co., 991 F.3d 1059, 1061 (9th Cir. 2021) (citation
 omitted).

        “In actions seeking declaratory or injunctive relief, it is well established that
 the amount in controversy is measured by the value of the object of the litigation.”
 See Cohn v. Petsmart, Inc., 281 F.3d 837, 840 (9th Cir. 2002). “In actions for
 rescission, courts have used the value of the object of the contract as the value of
 the rescission claim for the amount-in-controversy determination.” Locher v. Thor
 Motor Coach, Inc., No. 3:17-CV-1804-GPC-MDD, 2017 WL 6016114, at *2 (S.D.
 Cal. Dec. 5, 2017) (citing Diaz v. Carmax Auto Superstores California, LLC, No.
 1:15-CV-00523-AWI, 2015 WL 3756369, at *3 (E.D. Cal. June 16, 2015); Garcia
 v. Citibank, N.A., No. 2:09-cv-3387-JAM-DAD, 2010 WL 1658569, at *2 (E.D.
 Cal. Apr.23, 2010) (action for rescission of $221,000.00 loan agreement was
 valued at $221,000.00); Rosen v. Chrysler Corp., 205 F.3d 918, 921 (6th Cir.
 2000) (in action to rescind automobile purchase contract, amount in controversy
 was the full contract price paid)).

 III.   DISCUSSION

        Plaintiff moves to remand the action to Los Angeles County Superior Court,
 asserting that the $75,000 amount in controversy is not met. (Remand Motion at 4-
 5). Split-T contends that the value of the object of the Agreement exceeds the
 $75,000 amount in controversy because the Agreement resulted in Plaintiff
 obtaining a separate contract with Matchroom Boxing (the “Matchroom
 Contract”), and the Matchroom Contract has a value exceeding $384,000.
 (Remand Opp. at 5-6).

       At the hearing, Split-T argued that the value of the object of the litigation is
 not Split-T’s expected commission, but the value of the Matchroom Contract:
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              3
Case 2:21-cv-04775-MWF-SK Document 18 Filed 08/10/21 Page 4 of 4 Page ID #:152


                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL

 Case No. CV 21-4775-MWF (SKx)                      Date: August 10, 2021
 Title:     Diego Pacheco v. Split-T Management, LLC, et al.
 $384,000. According to Split-T, because the object of the litigation is Split-T’s
 agreement with Plaintiff to procure contracts for Plaintiff’s benefit, the amount in
 controversy must take into consideration the value of the entire Matchroom
 Contract.

        The Court would agree with Split-T that the amount in controversy is the
 value of the Matchroom Contract if the Matchroom Contract were in fact the
 contract that Plaintiff seeks to rescind. It is not. Rescission of the Agreement
 would not result in rescission of the Matchroom Contract; they are two
 independent agreements. As a result, the value of the Agreement must be limited
 to Split-T’s stake in the Matchroom Contract, i.e., Split-T’s expected commission,
 for that is what Split-T stands to lose if Plaintiff wins his lawsuit and the
 Agreement is held unenforceable.

        Split-T’s own math reveals that its “guaranteed” total commission is only
 $57,200. (See Remand Opp. at 6). Split-T’s calculation of future commission
 earned between September 2021 and September 2022 — an additional $19,600 —
 is speculative and unsupported by any evidence. At the hearing, Plaintiff asserted
 that even Split-T’s putative “guaranteed” amounts are speculative because the
 Matchroom Contract may be cancelled by either party at any time. Consequently,
 Split-T has failed to meet its heavy burden to establish by a preponderance of the
 evidence that the amount in controversy exceeds $75,000.

    Accordingly, the Remand Motion is GRANTED. The action is
 REMANDED to Los Angeles County Superior Court.

       The MTD is thus DENIED as moot.

        Because the Court lacks jurisdiction, nothing in this Order should be taken
 as a ruling or comment on the merits of the action, or as to whether a demurrer
 should be sustained or overruled in superior court.

       IT IS SO ORDERED.



 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              4
